Citation Nr: 0201296	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  99-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for gingivitis for 
Department of Veterans Affairs (VA) disability compensation 
purposes.

2.  Entitlement to service connection for herpes simplex I.

3.  Entitlement to service connection for Gilbert's syndrome.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to a disability rating in excess of 
10 percent for chronic lumbosacral strain.

7.  Entitlement to a disability rating in excess of 
10 percent for gouty arthritis of the right great toe, with a 
history of gouty arthritis in the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from November 1972 to December 
1996.  These matters come to the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the VA Regional 
Office (RO).  In that rating decision the RO denied 
entitlement to service connection for gout, a low back 
disorder, gingivitis, herpes, Gilbert's syndrome, a right 
knee disorder, and a left knee disorder.  The veteran 
perfected an appeal of that decision.

In a June 2000 supplemental statement of the case and rating 
decision the RO granted service connection for chronic 
lumbosacral strain, rated as 10 percent disabling, and gouty 
arthritis of the right great toe, also rated as 10 percent 
disabling.  The Board finds, therefore, that the issue of 
service connection for those disorders is no longer in 
contention.  The veteran did, however, perfect an appeal of 
the ratings assigned for the low back disorder and gout.  The 
issue of the veteran's entitlement to disability ratings in 
excess of 10 percent for chronic lumbosacral strain and gouty 
arthritis will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him a VA medical 
examination in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  Gingivitis, a periodontal disease, is not subject to 
service connection for the purpose of VA compensation 
benefits.

3.  The medical evidence does not show a current diagnosis of 
disability related to the herpes simplex virus I that is 
related to the disorder documented during service.

4.  The medical evidence does not show a current diagnosis of 
disability related to Gilbert's syndrome that is related to 
the disorder documented during service.

5.  The current diagnosis of gouty arthritis of the right 
knee is related to the gouty arthritis that was shown during 
service.

6.  The current diagnosis of gouty arthritis of the left knee 
is related to the gouty arthritis that was shown during 
service.


CONCLUSIONS OF LAW

1.  Gingivitis, herpes simplex I, and Gilbert's syndrome were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310, 3.381 (2001).

2.  Gouty arthritis of the right knee was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.303 (2001).

3.  Gouty arthritis of the left knee was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he received 
dental treatment for the removal of calculus beginning in 
September 1975, when he was given brushing and flossing 
instructions.  He continued to have calculus removed and to 
be instructed on brushing and flossing until December 1980, 
when he was found to have marginal gingivitis.  He continued 
to receive annual check-ups and cleanings, when flossing was 
stressed.  Gingivitis was again diagnosed in May 1989.  
Brushing and flossing continued to be stressed, and he was 
again found to have marginal gingivitis in February 1996.  
Treatment for periodontal disease occurred from August to 
November 1996.

A November 1995 entry in the dental charts shows that the 
veteran complained of his gums hurting and the onset of fever 
several days previously.  Examination then revealed ulcers on 
the lips and the palate, and ulcerated marginal gingiva 
throughout the mouth.  The dentist then entered a diagnosis 
of a primary herpetic infection, for which treatment was 
provided.  Follow-up treatment was given one week later.  A 
subsequent entry indicates that the veteran had "cold sores, 
one time only."  An undated record shows that the veteran had 
a significant history of herpes simplex virus I with 
recurrent lesions.  The veteran's psychiatrist noted in 
December 1995 that the herpes simplex had improved.  The 
service medical records make no further reference to a 
recurrence of the herpes lesions.

The service medical records also show that in April 1976 the 
veteran had been exposed to viral hepatitis, and that he had 
requested an examination in order to determine whether he had 
hepatitis.  He was then asymptomatic.  A subsequent entry in 
April 1976 discloses that liver function studies were 
somewhat elevated, but that he continued to be asymptomatic, 
except for mild right knee and right elbow arthritis.  He had 
been given gamma globulin.  The findings were then assessed 
as questionable anicteric hepatitis versus viral hepatitis 
(non-specific).

The veteran complained of a headache, nausea, and general 
body aching in August 1984 that were assessed as viral 
syndrome, Gilbert's syndrome.  He was then given five days of 
convalescent leave.  Testing for hepatitis was negative later 
in August 1984.  

The veteran underwent a periodic examination in September 
1994, during which he reported having had Gilbert's disease 
in August 1984, for which he had been hospitalized for four 
days.  The examiner then found that the disorder had resulted 
in no complications and no sequelae.

In October 1994 the veteran's complaint of pain in the left 
great toe was diagnosed as gout.  At that time he had no 
prior history of arthritis or gout, and diagnostic testing 
showed a positive rheumatoid arthritis factor and elevated 
rheumatoid titer.  His uric acid was within normal limits.  
The disorder was treated with medication with good results; 
two weeks later he was able to walk without pain.

During a February 1997 VA dental examination the veteran 
reported that he developed oral herpes in November 1995 while 
experiencing stress and depression.  He asserted that the 
herpes then led to gingival breakdown.  He had been having 
deep cleanings every three months since January 1996, and was 
scheduled for periodontal surgery in March 1997.  He stated 
that a recurrence of gingival herpes was very painful and 
prevented him from brushing his teeth, which led to further 
gingivitis.  He also stated that his dental problems affected 
his everyday activities only when he had herpes eruptions, 
which prevented him from eating, drinking, or brushing his 
teeth.  Examination revealed evidence of marginal gingivitis, 
and the examination resulted in a diagnosis of gingivitis.  
The examiner did not indicate that the veteran then had 
herpes.

In conjunction with a February 1997 VA medical examination 
the veteran reported having had two attacks of gout in the 
left great toe during the previous five years, but denied 
having any symptoms at that time or taking any medication.  
He also reported a history of Gilbert's syndrome, having been 
hospitalized for jaundice in the past, but denied having any 
medical problems due to Gilbert's syndrome.  He stated that 
he had to remain hydrated in order to prevent a recurrence of 
the disorder.  He complained of pain in the knees with 
changes in the weather.

On examination the examiner found no evidence of jaundice, 
there was no distention or discoloration of the abdomen, 
bowel sounds were positive, the edge of the liver was 
approximately two finger widths from the costal border, and 
there was no pain or organomegaly found on palpation of the 
abdomen.  The veteran was able to ambulate without 
assistance, walk on his heels and toes, and squat completely.   
He was able to flex his knees to 120 degrees bilaterally, 
McMurray and drawer signs were negative bilaterally, and the 
muscle size and contour of the quadriceps and calves were 
equal.  The examiner found that, in terms of gout and 
Gilbert's syndrome, the veteran was then asymptomatic, 
without any functional limitations.  He was, however, 
symptomatic for knee pain, by history.

Service department treatment records show that in November 
1998 the veteran reported having bilateral knee pain that had 
worsened over the previous 10-12 years.  Following a physical 
examination his complaints were attributed to degenerative 
joint disease of the knees.  In June 1999 he reported having 
had Gilbert's syndrome in the past, and that an X-ray study 
had shown degenerative joint disease in the right knee.  His 
treating physician then attributed his bilateral knee pain to 
probable patellofemoral pain syndrome.

The veteran provided testimony before an RO Hearing Officer 
in March 2000, at which time he stated that he continued to 
take medication for gout after he was separated from service, 
but that he did not again seek treatment for gout until April 
1998.  His physicians continued to give him the same drug, 
but the dosage was increased.  In describing the symptoms 
that he attributed to Gilbert's syndrome, he stated that he 
had to keep hydrated.  When asked to describe the current 
symptoms of gingivitis and herpes simplex, he stated that he 
had periodontal disease.  He also stated that the herpes 
lesions were unpredictable and just "popped up" once in 
awhile.  He did not indicate that he had received any 
treatment for the disorder since service.

Records of treatment from the service department medical 
facility disclose that in April 2000 the veteran reported 
occasional grinding in his knees with weather changes, and 
occasional swelling.  The treating physician referenced an X-
ray study of the right knee in 1998, which was negative.  The 
veteran's complaints were then assessed as intermittent knee 
pain.

The veteran was seen in the emergency room due to complaints 
of pain in both knees in July 2000, and his knees were then 
swollen, erythematous, and warm to touch.  His knees had been 
painful for two or three weeks, but had gotten worse over the 
previous 24 hours.  The range of motion of the knees was 
full, with pain on flexion.  His complaints were then 
assessed as bilateral knee pain, and he was given an 
orthopedic referral.

When examined by the Orthopedic Service in August 2000 the 
veteran reported having had bilateral knee pain with swelling 
and warmth.  He walked a mile twice a day for exercise.  
Examination of the knees then revealed no effusion or warmth, 
the range of motion was from zero to 135 degrees bilaterally 
without pain, there was no laxity in the knees, the 
McMurray's sign was negative, and the Lachman's sign was 1+.  
X-ray studies of the knees were within normal limits.  The 
examination resulted in a diagnosis of resolved gouty 
arthropathy.  Later in August 2000 the veteran's physician 
diagnosed his complaints of knee pain as gout, and prescribed 
Allopurinol.

The veteran stated early in March 2001 that his left knee was 
resolved, but that he continued to have aching in the right 
knee.  Examination then revealed no swelling, normal range of 
motion, and minimal tenderness to palpation.  The treating 
physician attributed the complaints to gout, and prescribed 
Prednisone and Allopurinol.  Later in March 2001 the veteran 
reported that his knees continued to ache.  At that time 
there was no swelling, no deformity, normal range of motion, 
and mild medial joint line tenderness.  The treatment 
provider again attributed the complaints to gout, and 
instructed the veteran to increase the dosage of Allopurinol.  

In May 2001 the veteran reported having had another attack of 
gout two weeks previously, with persisting pain in the right 
knee, and his complaints were assessed as recurrent gout.

In support of his claims the veteran presented research 
materials from the Mayo Clinic on bone and joint infections, 
a Gout Fact Sheet from the Arthritis Foundation, and a web 
site reference from the Medical College of Georgia about 
gout.  According to the treatises on gout, the pain and 
swelling associated with gout are caused by a build-up of 
uric crystals in a joint.  The disease normally affects one 
joint at a time, usually the big toe, but can also affect the 
other joints in the lower extremities.  

The veteran also presented treatises on oral herpes and oral 
ulcers.  The reference on herpes indicates that there are two 
types of herpes simplex; herpes simplex I, which causes oral 
lesions, and herpes simplex II, which causes genital lesions.  
The reference shows that if an individual gets the herpes 
virus it cannot be eliminated, that 50-80 percent of adults 
are infected with the herpes simplex I virus, that the virus 
can lie dormant in the nerve cells for years before a lesion 
occurs, and that many individuals with the virus have few or 
no outbreaks of oral sores.  Initial infections with the 
herpes virus occur almost exclusively in children under the 
age of four.  The treatise from the Medical College of 
Georgia on oral ulcers discloses that oral ulcers caused by 
herpes heal in 10-14 days without medication, and may recur 
periodically or disappear entirely after the first 
occurrence.

The veteran presented testimony at a hearing before the Board 
in September 2001.  He then asserted that the herpes simplex 
I that he experienced during service had been caused by 
depression, in that stress could cause the herpes virus to 
become manifest.  He further asserted that the depression had 
caused him to stop caring for his teeth, which caused the 
gingivitis.  He stated that he continued to have "eruptions" 
when he was under extreme stress.

In an October 2001 report the veteran's treating physician 
stated that the veteran had gouty arthritis, in that he was 
an under-excretor for uric acid.

Duty to Assist

The regulation pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was recently 
revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The changes in the 
regulation are effective November 9, 2000, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and apply to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 
14 Vet. App. 327 (2001) (per curiam), motion for review en 
banc denied, No. 99-1788 (U.S. Vet. App. May 24, 2001) (per 
curiam) (en banc); VAOPGCPREC 11-2000.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in December 1997, January 1998, June 
2000, and July 2000.  The RO provided the veteran statements 
of the case and supplemental statements of the case in March 
1999, October 1999, and June 2000.  In those documents the RO 
informed the veteran of the regulatory requirements for 
establishing service connection, and provided him the 
rationale for not awarding service connection.  The veteran's 
representative has reviewed the claims file on multiple 
occasions, and did not indicate that the veteran had any 
additional evidence to submit.  The RO notified the veteran 
that his case was being sent to the Board, and informed him 
that any additional evidence that he had should be submitted 
to the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claims.

The RO has obtained the service department treatment records 
designated by the veteran, and provided him VA examinations 
in February 1997.  The veteran presented hearing testimony 
before the RO Hearing Officer in March 2000 and before the 
Board in September 2001.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  

The Board notes that in a claim for compensation benefits, 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  A medical examination or opinion is 
necessary if the information and evidence of record is not 
sufficient for VA to make a decision on the claim, but: 
(1) contains competent lay or medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service, or during any 
applicable presumptive period; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disorder.  38 U.S.C.A. § 5103A 
(West Supp. 2001); Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

The veteran's representative has requested that the case be 
remanded to the RO in order to obtain a medical examination 
and opinion regarding the relationship, if any, between the 
claimed disorders and an in-service disease or injury.  The 
veteran was provided VA medical and dental examinations in 
February 1997, and he has presented extensive treatment 
records from the service department medical facility.  The 
Board finds that the information and evidence of record is 
sufficient for VA to make a decision on the claims for 
service connection, and concludes that VA has fulfilled its 
obligation to assist him in the development of the relevant 
evidence.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 
29, 2001)).  


Gingivitis

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. 
§ 3.381.

"Periodontal" is defined as "around a tooth."  Stedman's 
Medical Dictionary 1330 (26th Ed.).  "Gingivitis" is defined 
as inflammation of the gingiva, which is the tissue 
surrounding the teeth.  Stedman's at 717.  Gingivitis is, 
therefore, a periodontal disease.  In accordance with 
38 C.F.R. § 3.381, as a matter of law periodontal disease is 
not a disability for which service connection can be granted 
for the purpose of VA disability compensation benefits.

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The veteran 
asserts that his periodontal disease is secondary to 
depression, in that he stopped caring for his teeth when he 
became depressed.  A review of his service medical records 
discloses, however, that he was diagnosed with gingivitis as 
early as 1980, almost 15 years prior to the diagnosis of 
depression.  The dental records document repeated 
instructions regarding the need for brushing and flossing the 
teeth, with gingivitis again being diagnosed in 1989.  The 
Board finds, therefore, that the veteran's assertion is 
without merit.  The grant of service connection for 
gingivitis as secondary to depression is not, therefore, 
warranted.

Herpes Simplex I

The veteran underwent a VA dental examination in February 
1997, which did not result in a finding that he then had 
herpes simplex I.  He presented extensive service department 
treatment records, none of which document any recurrence of 
the herpes simplex I.  Although the veteran testified that he 
had had recurrences of mouth ulcers, his testimony is not 
probative of a current diagnosis of herpes simplex I because 
he is not competent to provide evidence of a medical 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
He also presented a medical treatise showing that mouth 
ulcers have multiple causes.  The Board finds, therefore, 
that his claim for service connection is not supported by a 
current medical diagnosis of disability related to herpes 
simplex I.  Hickson, 12 Vet. App. at 253.

According to the medical research materials submitted by the 
veteran, the presence of the herpes virus cannot be 
eliminated, once the infection occurs.  The research 
materials also indicate, however, that the virus can lie 
dormant in the nerve cells for years without any overt 
manifestations, and that many individuals with the virus have 
few or no outbreaks of oral sores.  

Service connection may be established for a chronic 
disability that is related to an in-service disease or 
injury.  38 C.F.R. § 3.303(b).  The service medical records 
indicate that the veteran was treated for herpes simplex I 
while in service, but evidence of having had the disease in 
service is not sufficient to support a grant of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Although the herpes simplex virus may be present in the 
veteran's body, in the absence of medical evidence of any 
overt manifestations the virus does not result in any chronic 
disability.  Because the medical evidence does not show that 
he currently has a chronic disability that is related to the 
in-service disease, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for herpes simplex I.

Gilbert's Syndrome

The service medical records also indicate that the veteran 
was found to have Gilbert's syndrome in August 1984.  The 
service medical records do not document any subsequent 
complaints or clinical findings pertaining to that disorder, 
and an examination in September 1994 showed that the disorder 
had resulted in no complications and no sequelae.  No 
clinical evidence of Gilbert's syndrome was found on 
examination in February 1997, and the service department 
treatment records make no reference to the disorder.  
Although the veteran contends that the February 1997 
examination was not adequate because diagnostic testing was 
not performed, the examiner apparently determined that 
diagnostic testing was not necessary without clinical signs 
of a recurrence of Gilbert's syndrome.  The Board finds, 
therefore, that the claim for service connection for 
Gilbert's syndrome is not supported by medical evidence of a 
current diagnosis of disability related to that disorder.  
Hickson, 12 Vet. App. at 253.  

As previously stated, having been treated for a disorder 
during service does not warrant a grant of service 
connection.  Brammer, 3 Vet. App. at 223.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
Gilbert's syndrome.

Right and Left Knee Disorders

The medical evidence indicates that the veteran was found to 
have gouty arthritis in the knees in August 2000, and that he 
continued to receive treatment for gout in the knees.  His 
claim is, therefore, supported by medical evidence of a 
current diagnosis of disability related to the knees.  
Hickson, 12 Vet. App. at 253.  He was treated for gouty 
arthritis in the left great toe during service, and service 
connection has been established for gout in the great toes.  
The veteran's physician provided a medical report indicating 
that he suffers from gouty arthritis, not limited to a 
specific joint, based on the results of diagnostic testing.  

The medical treatises submitted by the veteran indicate that 
gout is caused by an individual's inability to excrete uric 
acid from the bloodstream, resulting in a build-up of uric 
crystals in the joints in the lower extremities.  The disease 
is, by its etiology and manifestations, systemic in nature.  
The Board finds, therefore, that the gouty arthritis of the 
knees that was diagnosed in August 2000 cannot be dissociated 
from the gout that was diagnosed during service, and that the 
evidence supports the grant of service connection for gouty 
arthritis of the right and left knees.


ORDER

The claim of entitlement to service connection for gingivitis 
is denied.

The claim of entitlement to service connection for herpes 
simplex I is denied.

The claim of entitlement to service connection for Gilbert's 
syndrome is denied.

Service connection for gouty arthritis of the right knee is 
granted.

Service connection for gouty arthritis of the left knee is 
granted.


REMAND

The veteran contends that a higher rating is warranted for 
gouty arthritis.  In accordance with 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002 and 5017, gout may be evaluated as a 
systemic disease based on the frequency of exacerbations and 
the overall impairment of health.  As shown above, the Board 
has granted service connection for gouty arthritis of the 
knees, which may be included in determining the frequency of 
exacerbations and impairment of health attributable to 
"gout."  The Board finds, therefore, that the issue of the 
rating to be assigned for gout is inextricably intertwined 
with the issue of the rating to be assigned for the bilateral 
knee disorder.  The Board has considered the revision to the 
regulations allowing the Board to develop evidence and 
address questions not previously considered by the RO.  See 
Board of Veterans' Appeals: Obtaining Evidence and Curing 
Procedural Defects Without Remanding, 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  The revisions to the regulations do not, 
however, provide for the Board's jurisdiction of issues not 
yet addressed by the RO.  The Board has determined, 
therefore, that remand of this issue is required.

The veteran also contends that a higher rating is warranted 
for chronic lumbosacral strain.  He has not, however, been 
provided a VA orthopedic examination in order to fully assess 
the functional limitations resulting from those impairments.  
Although a medical examination could be obtained by the 
Board, in accordance with the revised regulations allowing 
the Board's development of evidence, the Board is precluded 
from undertaking development if other issues must be remanded 
to the RO.  Chairman's Memorandum 01-02-01,  9(c)(6) (Jan. 
29, 2002).  The Board finds, therefore, that remand of this 
issue is also required.  See Floyd v. Brown, 9 Vet. App. 88 
(1996), appeal dismissed per curiam 9 Vet. App. 253 (1996) 
(the duty to assist requires a thorough and contemporaneous 
medical examination that is sufficient to ascertain the 
current level of disability).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to these issues and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the (RO) for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in the new law and regulations 
are satisfied.  Duty to Assist, 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA, service 
department, and private, who treated the 
veteran for arthritis or a low back 
disorder since July 2001.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  

3.  The RO should provide the veteran a 
VA orthopedic examination in order to 
determine the severity of gouty arthritis 
and chronic lumbosacral strain.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct a thorough 
orthopedic examination and provide a 
diagnosis for any pathology found.  In 
examining the back the examiner should 
determine the range of motion of the 
lumbosacral spine, including the specific 
limitation of motion due to pain.  The 
examiner should also specify whether the 
examination revealed any evidence of 
muscle spasm, loss of lateral spine 
motion in the standing position, listing 
of the spine to one side, positive or 
negative Goldthwaite's sign, limitation 
of forward bending in the standing 
position, osteoarthritic changes or 
narrowing or irregularity of joint 
spaces, or any abnormal mobility on 
forced motion.

In examining the joints affected by gouty 
arthritis, including the great toes and 
the knees, the examiner should determine 
the range of motion of the joint, 
including any limitation of motion due to 
pain, and provide the normal range of 
motion for the joint.  The examiner 
should also describe all of the symptoms 
due to gouty arthritis, and determine the 
frequency of exacerbations of gouty 
arthritis per year.  The examiner should 
also provide an opinion on the number of 
exacerbations that result in 
incapacitation, if any.  The examiner 
should also state whether the gouty 
arthritis has resulted in any impairment 
of health and, if so, state whether the 
impairment of health is definite, severe, 
or totally incapacitating.

The examiner should also describe any 
functional loss pertaining to the joints 
or low back, including the inability to 
perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also be 
asked to provide an opinion on whether 
the veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
pathology.

4.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinion are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of the 
ratings to be assigned for gouty 
arthritis, including gouty arthritis of 
the knees, and chronic lumbosacral 
strain.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

(continued on next page)

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



